Citation Nr: 1734905	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  11-28 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a nonservice-connected pension.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Anwar, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active service from October 1973 to September 1975. 

This matter comes before the Board of Veterans' Appeals (Board) from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota. The Veteran resides within the jurisdiction of the RO in Oakland, California.

In April 2017, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge. The undersigned noted the issues on appeal and engaged in a colloquy with the Veteran toward substantiation of the claims. See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). A copy of the hearing transcript is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Nonservice-connected pension benefits are payable to a Veteran who served for 90 days or more during a period of war, and who is permanently and totally disabled due to nonservice-connected disabilities that are not the result of his or her own willful misconduct.  See 38 U.S.C.A. §§ 1502, 1521 (a); 38 C.F.R. §§ 3.321 (b)(2), 3.340, 3.342 (a), 4.17. In this case, a VA examination must be ordered to determine the nature and current level of severity of each of the Veteran's disabilities, and for a review as to whether the Veteran is permanently and totally disabled from his combined disabilities.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule the Veteran for all appropriate VA examinations to assess the severity of ALL OF HIS DISABILITIES, INCLUDING THOSE THAT ARE NOT SERVICE CONNECTED, the permanence of each disability, and their impact on his ability to function and perform tasks in a work setting. The examiner should specifically provide information concerning whether the Veteran has disabilities that are reasonably certain to continue throughout his lifetime.

The examiner's attention is drawn to the following:

* The Veteran is service-connected for a lumbar strain disability and for bilateral lower extremity radiculopathy. 

* The Veteran also has a congenital bilateral shoulder condition, left shoulder pain, and Hepatitis C.  

* The Veteran testified at his April 2017 Board hearing that he is currently being treated for an enlarged prostate and is experiencing depression.

2. Provide the Veteran and his representative with a copy of the VA Form 21P-527 (Income, Net Worth, and Employment Statement) and allow an appropriate period of time for a response. 

* The Veteran is advised to report his income and medical expenses (to include medical insurance premiums) with as much detail as possible for each 12 month period since December 2010 (date of claim). 

3. Following the review and any additional development deemed necessary, readjudicate the claim of entitlement to nonservice-connected pension. Should the claim not be granted in its entirety, issue an appropriate supplemental statement of the case (SSOC) and forward the claim to the Board for adjudication.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




